Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 1 of 13 eeplaw.com
                                                                   PageID #: 1798
                                                                              80 Pine Street, 38th Floor
                                                                              New York, New York 10005
                                                                              T. 212.532.1116 F. 212.532.1176

                                                                              New Jersey Office
                                                                              576 Main Street, Suite C
                                                                              Chatham, New Jersey 07928

                                                                              JOHN ELEFTERAKIS*
                                                                              NICHOLAS ELEFTERAKIS
                                                                              RAYMOND PANEK

                                                                              OLIVER R. TOBIAS
                                                                              JEFFREY B. BROMFELD
                                           April 6, 2020                      FAIZAN GHAZNAVI
                                                                              GABRIEL P. HARVIS
                                                                              BAREE N. FETT
  BY ECF                                                                      STEPHEN KAHN
                                                                              EVAN M. LA PENNA
  Honorable A. Kathleen Tomlinson
                                                                              KRISTEN PERRY – CONIGLIARO
  United States Magistrate Judge                                              AIKA DANAYEVA
                                                                              ARIANA ELEFTERAKIS
  Eastern District of New York                                                MICHAEL INDELICATO
  100 Federal Plaza                                                           MICHAEL MARRON
                                                                              DOMINICK MINGIONE
  Central Islip, New York 11722                                               MARK NEWMAN
                                                                              AGGELIKI E. NIKOLAIDIS
                                                                              JOSEPH PERRY
  Re:   Jackson v. Nassau County, et al., 18 CV 3007 (JS) (AKT)               MARIE LOUISE PRIOLO *
                                                                              KEYONTE SUTHERLAND
                                                                              WAYNE WATTLEY
  Your Honor:                                                                 *Also Admitted In New Jersey


         I represent plaintiff in the above-referenced matter. I write pursuant to ¶ 10 of
  the order filed at DE #270, as well as Local Civil Rule 37.1 and Rule 37 of the Federal
  Rules of Civil Procedure, to respectfully seek judicial intervention in connection with
  open disputes.

  Local Civil Rule 37.3 Certification

         If it should please the Court, plaintiff has worked diligently and in good faith to
  resolve these issues without seeking Court intervention. As documented in the e-mails
  annexed hereto as Exhibit 1, plaintiff outlined deficiencies on September 6, 2019,
  November 19, 2019, January 14, 2020, January 27, 2020, February 18, 2020, March
  1, 2020 and March 23, 2020. Counsel for the parties conferred by telephone on
  November 13, 2019 (forty minutes), January 27, 2020 (one hour six minutes), February
  18, 2020 (thirty-one minutes), March 5, 2020 (two calls totaling one hour thirty four
  minutes), March 25, 2020 (one hour ten minutes) and April 2, 2020 (twenty minutes).

        1)      Rule 37(b)(2)(A) Motion for Violations of Discovery Orders

         Plaintiff respectfully submits that the following issues concern discovery order
  violations and do not constitute discovery disputes for the purposes of Local Civil Rules
  37.1 and 37.3. See Arnett v. United States, 17 CV 3339 (BMC) (AKT), 2019 WL
  3821888, *3 (E.D.N.Y. Aug. 15, 2019) (“As the language of the Rule itself makes clear,
  Rule 37 provides a district court with a variety of potential sanctions which it may apply
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 2 of 13 PageID #: 1799

  Hon. A. Kathleen Tomlinson
  April 6, 2020

  to a wide range of circumstances – potential sanctions extend from payment of expenses
  and similar monetary sanctions at one end of the spectrum to default judgment or
  dismissal of the action on the other.”) (collecting cases) (adopting report and
  recommendation).

                a)     Freeport Defendants’ Responses to Plaintiff’s 1/14/2020 Demands

          At the March 6, 2020 status conference the Freeport defendants were ordered to
  serve their overdue responses to plaintiff’s January 14, 2020 discovery demands,
  annexed hereto as Exhibit 2, by March 20, 2020. See Minute Order (DE #270), ¶ 7.
  In spite of the order, the Freeport defendants have not provided written responses as of
  this writing. Plaintiff respectfully requests that the Court thus order these defendants to
  respond by a date certain with all objections deemed waived. See, e.g., Ehrlich v. Inc.
  Vill. of Sea Cliff, 04 CV 4025 (LDW) (AKT), 2007 WL 1593241, *4 (E.D.N.Y. June
  1, 2007) (“Under the Federal Rules and common law, courts have routinely held
  that objections not timely stated may be deemed waived.”) (collecting cases); see also
  DE #275 (opposing extension request filed without conferral). Plaintiff further
  respectfully requests leave to raise any disputes regarding the sufficiency of the responses
  after reviewing them and appropriately conferring with defense counsel.

                b)     Disciplinary Records

         At a hearing before the Hon. Gary R. Brown on July 22, 2019, defendants were
  ordered to produce disciplinary records of the individual defendants within 60 days. See
  Transcript, annexed hereto as Exhibit 3, p. 24, ln. 12-24; p. 25,p. 31, ln. 14 - p. 32, ln.
  18; p. 34, ln. 10 – p. 37, ln. 7 (THE COURT: So they are going to turn over everything
  in 60 days. I presume some of it will come earlier.). The compliance deadline for Nassau
  County was extended to October 23, 2019. See Order dated September 23, 2019. By
  e-mail dated November 20, 2019, Nassau County ultimately produced 37 pages of
  disciplinary summaries and, as to certain of the individual defendants, a one-page
  investigative document, but no underlying files. The parties then appeared before Your
  Honor on March 6, 2020, and the Court issued a second order compelling production
  of records underlying similar allegations against the individual defendants. See DE
  #270, ¶ 9. As of this writing, the Freeport defendants have produced no disciplinary
  records whatsoever and the Nassau County defendants have not supplemented their
  deficient November 20th production. Plaintiff respectfully requests that the Court order
  compliance by a date certain and such other relief as it deems appropriate.



                                               2
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 3 of 13 PageID #: 1800

  Hon. A. Kathleen Tomlinson
  April 6, 2020

                c)     Stationhouse Photos

         Pursuant to Fed. R. Civ. P. 34, plaintiff served Notices of Inspection on the
  Nassau and Freeport defendants so that plaintiff could enter and photograph the
  stationhouse facilities where certain key disputed events transpired, including plaintiff’s
  39-hour interrogation and the preparation of exculpatory statements, later suppressed,
  by non-parties Montes and Larrea. See Notices, annexed hereto as Exhibit 4. At the
  March 6th Status Conference, the Court ordered the defendants, in lieu of inspection,
  to produce current photographs of the relevant areas and, if available, archive
  photographs of those facilities from 1994. DE #270, ¶ 8. Plaintiff has conferred with
  defendants in a good faith effort to obtain the photographs and, with the exception of
  two photographic exhibits from plaintiff’s trial depicting the polygraph room at the
  homicide squad that had been previously produced, neither defendant has complied
  with the order or provided a date certain by which they will do so.

                d)     Stationhouse Logbooks

         At the March 6th Status Conference, defendants were also ordered to make
  original stationhouse logbooks available for plaintiff’s counsel to inspect and copy. DE
  #270, ¶ 8. These logbooks are critical because they should, inter alia, reflect the police
  personnel who interacted with eyewitnesses Montes and Larrea – whose suppressed
  statements led the District Attorney to vacate plaintiff’s conviction – and the
  chronology surrounding the arrest and interrogation of contested witnesses Peddie
  Jenkins and the Isaac brothers. As of this writing, defendants have not provided access
  to the stationhouse logs (or copies of them) and have declined to offer a date certain by
  which they will do so.

         2)     Local Civil Rule 37.1 Request for Judicial Intervention

                a)     Plaintiff’s Document Request No. 1(a): Index Sheet and Lead
                       Sheets (as to Nassau County only)

         Plaintiff’s Document Request 1(a):

                Produce any and all documents pertaining to the
                investigation of the March 20, 1994 murder of Steven Jason
                or pertaining to the investigation, arrest, and/or prosecution
                of Joseph Jackson as a suspect in that crime, from the time
                of the murder on March 20, 1994 until the present day,


                                              3
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 4 of 13 PageID #: 1801

  Hon. A. Kathleen Tomlinson
  April 6, 2020

               including but, not limited to, the following:…a. The
               complete investigative file, reproduced in its original form
               with cover and index sheets…

        Response from Nassau County (annexed hereto as Exhibit 5):

               See Homicide File already produce (Bates Nos. County
               000001-County 000091). Additional responsive documents
               (County 00092-County 02290) are produced herewith. Any
               additional responsive documents will be produced under
               separate cover.

        Argument:

         If it should please the Court, there is no dispute that the requested homicide file,
  including its index and lead sheets, are relevant to this wrongful conviction litigation.
  See Fed. R. Civ. P. 26(b)(1). It is further undisputed that Nassau County, which was
  responsible for the homicide investigation, has not produced the index sheet cataloging
  the constituent records within the file. Without the index sheet, plaintiff is unable to
  verify that the complete file has been produced or seek outstanding records from the
  file. Accordingly, plaintiff respectfully requests that Nassau County be ordered to
  produce, by a date certain, the index sheet or an affidavit on personal knowledge
  detailing the nature of the search conducted, its results, and any explanation as to
  whether such documents have been lost or were never prepared.

               b)     Plaintiff’s Document Request 1(e): Peddie Jenkins Video
                      Statement with Intelligible Audio (as to Nassau County only)

        Plaintiff’s Document Request 1(e):

               Produce any and all documents pertaining to the
               investigation of the March 20, 1994 murder of Steven Jason
               or pertaining to the investigation, arrest, and/or prosecution
               of Joseph Jackson as a suspect in that crime, from the time
               of the murder on March 20, 1994 until the present day,
               including but, not limited to, the following:…e. Any
               documents or audio or video recordings as well as notes,
               memoranda, and reports relating to discussions,
               interrogations, or interviews with, or statements taken from,


                                              4
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 5 of 13 PageID #: 1802

  Hon. A. Kathleen Tomlinson
  April 6, 2020

               any potential witnesses, witnesses, informants, or suspects at
               any time in the investigation, whether or not under oath…

        Response from Nassau County (annexed hereto as Exhibit 5):

               See Homicide File already produce (Bates Nos. County
               000001-County 000091). Additional responsive documents
               (County 00092-County 02290) are produced herewith. Any
               additional responsive documents will be produced under
               separate cover.

        Argument:

         There is, again, no dispute that the video-recorded statement of Peddie Jenkins,
  a key witness, is relevant and discoverable. See Fed. R. Civ. P. 26(b)(1); see also Second
  Amended Complaint (DE #278), ¶¶ 56, 60, 62, 102 & n.4. While Nassau County has
  produced a copy of the recording, it is inaudible and thus unusable. Plaintiff has
  requested (since November 2019, see Exhibit 1) that Nassau County produce an
  audible version, but to date Nassau County has not complied. Plaintiff respectfully
  requests that Nassau County be ordered to, by a date certain, search its records and
  produce a audible copy of the recording or an affidavit stating, on personal knowledge,
  that no audible recording exists and the reasons therefor, specifically describing how
  defendants stored, maintained and searched for the recording.

               c)     Plaintiff’s Document Request 1(f): Polygraph Records for Tyrone
                      Isaac, Roy Isaac, Peddie Jenkins and Takita Dorsey (as to Nassau
                      County only)

        Plaintiff’s Document Request 1(f):

               Produce any and all documents pertaining to the
               investigation of the March 20, 1994 murder of Steven Jason
               or pertaining to the investigation, arrest, and/or prosecution
               of Joseph Jackson as a suspect in that crime, from the time
               of the murder on March 20, 1994 until the present day,
               including but, not limited to, the following:…f. Any
               documents reflecting polygraph tests of any and all potential
               witnesses, witnesses, informants, or suspects, including the
               underlying data and results…


                                              5
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 6 of 13 PageID #: 1803

  Hon. A. Kathleen Tomlinson
  April 6, 2020

        Response from Nassau County (annexed hereto as Exhibit 5):

               See Homicide File already produce (Bates Nos. County
               000001-County 000091). Additional responsive documents
               (County 00092-County 02290) are produced herewith. Any
               additional responsive documents will be produced under
               separate cover.

        Argument:

         As with items 2(a) and (b) above, Nassau County defendants concede relevance
  and acknowledge that the identified witnesses were subjected to polygraph
  examinations. However, despite plaintiff’s repeated requests and conferral, Nassau
  County has produced only the summary “polygraph identification card” and not any
  of the requested underlying records or data. To understand the universe of records that
  plaintiff seeks, plaintiff respectfully encloses, as Exhibit 6 for the Court’s review,
  polygraph records from another homicide investigation in which defendant Dempsey
  was involved. Plaintiff respectfully requests that the Court order the Nassau County
  defendants to, by a date certain, search for and produce the additional polygraph records
  as to these witnesses, or an appropriate affidavit on personal knowledge.

               d)     Plaintiff’s Document Request 1(i): Spiral Notebooks

        Plaintiff’s Document Request 1(i):

               Produce any and all documents pertaining to the
               investigation of the March 20, 1994 murder of Steven Jason
               or pertaining to the investigation, arrest, and/or prosecution
               of Joseph Jackson as a suspect in that crime, from the time
               of the murder on March 20, 1994 until the present day,
               including but, not limited to, the following:…i. Memo
               books, notebooks, and notes from all investigating officers,
               identified by officer name and shield number…

        Response from Nassau County (annexed hereto as Exhibit 5):

               See Homicide File already produce (Bates Nos. County
               000001-County 000091). Additional responsive documents
               (County 00092-County 02290) are produced herewith. Any


                                             6
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 7 of 13 PageID #: 1804

  Hon. A. Kathleen Tomlinson
  April 6, 2020

               additional responsive documents will be produced under
               separate cover.

        Response from Village of Freeport (annexed hereto as Exhibit 7):

               The Village Defendants object to this demand to the extent
               it seeks privileged and/or confidential information. The
               Village Defendants further objects\ (sic) to this demand as
               irrelevant and not sufficiently tailored to lead to relevant or
               admissible evidence, overly broad, and unduly burdensome
               to the extent it seeks “any and all documents” concerning the
               overly broad subject of the demand. Subject to and without
               waiving these or any of The Village Defendants’ General
               Objections, see "Exhibit A."

        Argument:

         After conferring with defense counsel, it appears that the parties are in agreement
  that officer memo books, also known as activity logs or spiral notebooks, which
  memorialize the investigators’ movements and activities, are relevant, consistent with
  the case law in this district. See, e.g., Jacob v. City of New York, 07 CV 4141 (ENV)
  (MDG), 2008 WL 2065706, *1 (E.D.N.Y. May 13, 2008) (“I agree with plaintiffs that
  the information contained in the memo books may be relevant…”). However, as of this
  writing, the Nassau County defendants have failed to produce the spiral notebooks of
  defendants Holland, Mullen or Herts; the Freeport defendants have failed to produce
  the spiral notebooks of defendants Arthur Zimmer or Robert Melendez. Plaintiff
  respectfully requests that the Court mandate production by a date certain of the records
  or appropriate affidavits.

               e)     Plaintiff’s Interrogatories 1-2 to Defendants Abbondandelo,
                      Dempsey, Alger, Holland, Herts and Severin: Identification of
                      Handwriting

        Plaintiff’s Interrogatories 1-2 (served individually on each defendant):

               1. Does your handwriting appear anywhere within the
               following Bates stamp ranges?




                                              7
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 8 of 13 PageID #: 1805

  Hon. A. Kathleen Tomlinson
  April 6, 2020

             County 705-708; 741-742; (743-754); (755-786); 789-796;
             797-798; 1024-1027; 1118-19; 1122-23; 1124-25; 1635-
             1638; 1639-1674; 2013-2024; 2039-2052; 2108-2127;
             2136-37; 2160; 2168-2200; 2263-64; 2265-66; 2392-94;
             2396-97; 2402; 2441-2445; 2446-2449; 2455-2465; 2467;
             2469; 2471-2486; 2535; 2537-45; 2546-2622; 2623-2625;
             2626-34; 2635-2636; 2638-2650; 2651-53; 2654-57; 2658-
             73; 2674-91; 2692-97; 2698-2719; 2757-59; 3030-3042;
             3044; 3045-3074; 3075-3083; 3114-3128; 3153-54; 3165-
             67; 3475-3506; 3539-50; 3660-63; 3666-74; 3694; 3727-
             55; 3883-84; 3931-41; 4147; 4266-4630; 4656-67; 4668-
             75; 4709-12; 4713-4749; 4814-35; 4836-58; 4859-4910;
             4911-5000; 5001-5006; 5029-37; 5038-43; 5044-46; 5083-
             91; 5092-5109; 5134-5135; 5141-5163; 5178-5192; 5248-
             49; 5250-54; 5267-5279; 5285-5303; 5304-5330; 5539-
             5540; 5611-5615; 5686-5738; 5739-5742; 5745-5790;
             5794-5799; 5800-5803; 5804-5889; 5908-5957; 5958-
             5964; 5965-5991; 5992-6003; 6004-6032; 6033-6066;
             6167-6269; 6418-6420; 6431-6437; 6438-6440; 6450-
             6460; 6465-6473; 6474-6485; and 6486-6508.

             2. If the answer to Interrogatory No. 1 is yes, for each
             instance of your handwriting, identify:

                a. The Bates number of the page on which your
                   handwriting appears; and
                b. Where on the page your handwriting appears.

       Response from defendants Abbondandelo, Dempsey, Alger, Holland, Herts
       and Severin (annexed hereto as Exhibit 8):

             Response to No. 1. Object on grounds that responding to
             this interrogatory, which identifies over 1500 pages of
             handwritten documents, is overly burdensome; and plaintiff
             can obtain the information he seeks during depositions.

             Response to No. 2. See Response to No. 1.



                                         8
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 9 of 13 PageID #: 1806

  Hon. A. Kathleen Tomlinson
  April 6, 2020

         Argument:

         The handwritten notes referenced in these interrogatories are part of the file from
  the homicide investigation that forms the basis of plaintiff’s prosecution (and 23 year
  incarceration). The notes, which contain some illegible entries, were produced by
  defense counsel without identifying the author. Moreover, in some instances multiple
  distinct handwriting styles appear on a given page.

         Defendants concede the relevance of this information, and Rules 701 and
  901(b)(2) of the Federal Rules of Evidence specifically permit the authentication of
  handwriting by nonexpert opinion. Cf. Wilson v. Corning, Inc., 13 CV 210 (DWF)
  (FLN), 2014 WL 12610210, *5 (D. Minn. Nov. 18, 2014) (granting motion to compel
  identification of author of document); United States v. Tipton, 964 F.2d 650, 655 (7th
  Cir. 1992) (“Although we have not previously addressed the issue of lay opinion
  testimony regarding the identification of handwriting, other circuits have allows the
  admission of law witnesses’ handwriting testimony.”).

          Plaintiff respectfully submits that determining the authorship of these notes is
  vital to plaintiff’s prosecution of this action and the information is well within the ambit
  of Rules 33 and 26(b). While plaintiff is mindful that the identification will impose a
  degree of burden on the individual defendants, it should be viewed in the context of a
  complex wrongful conviction action that could potentially involve significant damages,
  bolstering plaintiff’s side of the proportionality equation. See Fed. R. Civ. P. 26(b)(1).
  It will also broadly serve the Rule 1 interest in efficiency and cost-saving for the issue to
  be resolved through interrogatories as opposed to a deposition setting that could take
  substantial time and, more importantly, deprive plaintiff’s counsel of the opportunity
  to prepare for the deposition with knowledge of who authored the voluminous notes at
  issue. Plaintiff also respectfully submits that it was defendants themselves who created
  this record, over which plaintiff had no control, and it would be unfair for plaintiff’s
  access to relevant discovery to now be obstructed based on the volume of notes
  defendants placed in the record.

                f)     Affidavit regarding Certain Records Nassau County Claims it
                       Cannot Locate

         In connection with plaintiff’s Document Request 1 (discussed above), plaintiff
  conferred with counsel to the Nassau County defendants about relevant records
  referenced in the produced material but not produced (or produced illegibly),
  including: (i) a subpoena for American Legion payphone records (and responsive

                                               9
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 10 of 13 PageID #: 1807

  Hon. A. Kathleen Tomlinson
  April 6, 2020

  records, if any) (referenced at County 2698); (ii) photo packs prepared including
  suspects other than Mr. Jackson (referenced at County 2648); and (iii) notes at County
  2650 (illegible). County defendants have indicated that they are not in possession of
  the requested material, but have not provided written confirmation as of this writing.
  Plaintiff respectfully requests that they be required to do so by a date certain.

                 g)      Challenge to Nassau County Defendants’ Confidentiality
                         Designations and Redactions

         Nassau County has designated as confidential over 5,500 pages of discovery,
  limiting plaintiff’s ability to use the material to prosecute the action. Plaintiff does not
  challenge the designation of grand jury material or police training or disciplinary
  records, but respectfully submits that good cause is lacking as to approximately 4,180
  pages largely consisting of police reports, notes, witness information and criminal trial
  exhibits (bearing Bates Stamp nos. County 683-2278, 2291-2719, 4354-55, 4357-
  4359, 4360, 4362-65, 4387, 4389-4390, 4393, 4489, 4491, 4492, 4495, 4497, 4499,
  4504-4505, 4507, 4509, 4511 and 4631-6508). Plaintiff appropriately raised this issue
  directly with defendants on a number of occasions, including by e-mails dated June 25,
  2019 and February 14, 2020, annexed hereto as Exhibit 10, providing case law. The
  parties subsequently conferred and, with the exception of a certain portion of the
  designations,1 Nassau County declined to reconsider its position. Plaintiff respectfully
  requests that defendants be ordered to demonstrate good cause for the confidentiality
  designations before this Honorable Court or withdraw them.

  1
    By e-mail dated July 19, 2019, defendants agreed to de-designate the following Bates stamp ranges
  of documents, but have not reproduced the records without the designation as of this writing: County
  683-690; 691-704; 705-508; 709-742 (except 715, 718-720, 725, 730, 731, 734); 743-754; 755-778;
  779-786; 787-796 (except 795); 797-803; 804-825; 826-855; 857; 858-867; 868-885; 886; 887-
  1029; 1070-1125; 1362-1638; 1637-1710 (except 1645, 1648, 1649, 1652, 1655, 1659, 1660, 1661,
  1664, 1673, 1681, 1684, 1685, 1686, 1688, 1696, 1697, 1700, 1709); 1711-1794; 1795-1809; 1810-
  1823 (except 1811, 1817); 1824-1855; 1913-2012; 2013-2278 (except 2039, 2045); 2291-2390
  (except 2296, 2302, 2305, 2308, 2311, 2316, 2320, 2326, 2328, 2329, 2338, 2340, 2343, 2346,
  2369, 2370, 2372, 2379, 2382, 2383, 2384); 2391-2410 (except 2394, 2396, 2397, 2403, 2405,
  2406, 2409, 2410); 2411-2430; 2431-2449 (except 2440, 2445, 2446, 2447, 2448, 2449); 2450-
  2452; 2453-2476 (except 2457, 2458, 2461, 2464, 2469, 2476); 2476-2532; 2533-2548 (except
  2541); 2549-2580 (except 2550, 2553, 2554, 2555, 2556, 2557, 2560, 2562, 2563, 2565, 2572,
  2574, 2576, 2577, 2580); 2581-2584); 2585-2622 (except 2586, 2592, 2595, 2596, 2597, 2599,
  2602, 2605, 2606, 2607, 2608, 2611, 2617); 2651-2719 (except 2677, 2684, 2685, 2699, 2703,
  2704, 2707, 2717, 2718, 2719).



                                                  10
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 11 of 13 PageID #: 1808

  Hon. A. Kathleen Tomlinson
  April 6, 2020


         County defendants have also redacted many of the records, including witness
  contact information and photographs of suspects and witnesses (documents bearing
  Bates Stamp nos. County 4750-4752, 4759-4763, 4767-4772, 5110-5123, 5124-5133,
  5136-51405141-63, 5164-77, 5193-5208, 5213-5223, 5392-5422, 5739-5742, 5745-
  5790, 5908-5957, 5965-5991, 5992-6003, 6004-6032, 6052-6121, 6167-6269, 6450-
  6460 and 6474-6485). As indicated in Exhibit 10, plaintiff has explained to defendants
  that by designating the material confidential and redacting it, defendants have inhibited
  plaintiff’s ability to investigate these facts and prove his claims. Defendants have
  nevertheless declined to remove the redactions. Accordingly, plaintiff respectfully
  requests that defendants be ordered to demonstrate good cause for the redactions before
  this Honorable Court or reproduce the material in unredacted form.2

                 h)      Challenge to Nassau County Defendants’ Privilege Assertions

         On June 20, 2019, Nassau County produced a privilege log, annexed hereto as
  Exhibit 11. Based on the relevance of the records listed (which relate to the
  reinvestigation of plaintiff’s conviction that resulted in his exoneration), plaintiff
  promptly challenged the privilege assertions. See Exhibit 10. Following conferral,
  defendants produced records bearing Bates Stamp nos. 3156, 3395-96, 4112-15, 4119
  and 4141-42, but maintained the privilege assertions and withheld the remaining
  documents.

         In the log at Exhibit 11, the County relies exclusively on the work-product
  privilege. But plaintiff respectfully submits that, even if the material is work product,
  plaintiff has a substantial need for the reinvestigation records (which may reveal, for
  example, the true perpetrator) and has no other source to obtain them. In any event,
  plaintiff is entitled to the factual portions of the documents, which are manifest in the
  plain language of the privilege log (e.g., “memo re call with Maurice Larrea,” “memo re
  phone interview with Skwanitra Witherspoon,” “memo re Peddie Jackson,” “memo re
  meeting with Roy Isaacs, Jr.,”). See Crosby v. City of New York, 269 F.R.D. 267, 277-

  2
    Plaintiff respectfully notes that this case is distinguishable from Dorsett v. Cty. of Nassau, 762 F.
  Supp. 2d 500, 509 (E.D.N.Y.), aff'd, 800 F. Supp. 2d 453 (E.D.N.Y. 2011), aff'd sub nom. Newsday
  LLC v. Cty. of Nassau, 730 F.3d 156 (2d Cir. 2013) inasmuch as 1) plaintiff does not object to
  confidential designation of those pages of records reproduced in unredacted form; 2) plaintiff does not
  intend to release the information publicly beyond its ordinary use in litigation; and 3) the matters at
  issue occurred almost thirty years ago and there can be no law enforcement justification for redacting
  them now, particularly when contrasted with plaintiff’s interest in prosecuting the instant action.

                                                   11
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 12 of 13 PageID #: 1809

  Hon. A. Kathleen Tomlinson
  April 6, 2020

  79 (S.D.N.Y. 2010) (“Lower courts have consistently treated witness statements as
  factual rather than opinion work product, even where those statements have been
  summarized by counsel.”) (brackets, citations and internal quotation marks omitted)
  (collecting cases). Accordingly, plaintiff respectfully requests that the County be ordered
  to submit the documents to the Court for in camera review and that the Court overrule
  the assertions to the extent it deems appropriate.

        3)     Disputes Outside of Discovery

               a)     Service of the Second Amended Complaint on Dora Mullen

         At the March 6th Status Conference, plaintiff was ordered to serve defendant
  Dora Mullen with the Second Amended Complaint. See DE #270, ¶ 4. However,
  attorneys representing the Nassau County defendants appeared on behalf of Ms. Mullen
  on January 16, 2020. See DE #259-261. Pursuant to Fed. R. Civ. P. 5(b)(1), “[i]f a
  party is represented by an attorney, service under this rule must be made on the attorney
  unless the court orders service on the party.” Fed. R. Civ. P. 5(b)(2)(E) further provides
  that service upon Ms. Mullen’s attorneys was “complete upon [ECF] filing.” See, e.g.,
  Simon v. United States, 12 CV 5209 (ER), 2020 WL 832887, *3 (S.D.N.Y. Feb. 20,
  2020) (“Rule 5(b)(1) states that when a party is represented by an attorney, service must
  be made on the attorney unless the Court orders service on the party. Rule 5(b)(2)(E)
  provides that service is complete when sending the relevant papers to a registered user
  via the court’s electronic-filing system.”). Nevertheless, defense counsel has taken the
  position that Ms. Mullen has not been served and that, despite the travel restrictions
  associated with the Covid-19 pandemic, plaintiff’s counsel must arrange for Ms. Mullen
  to be served personally in North Carolina. Plaintiff respectfully requests that the Court
  deem Ms. Mullen served with the Second Amended Complaint or require defense
  counsel who noticed their appearance to accept electronic service of the pleading.

               b)     Information Regarding the Estate of Arthur Zimmer

         As discussed at the March 6th Status Conference, counsel to the Freeport
  defendants agreed to identify the administrator, if any, of the defendant Estate of Arthur
  Zimmer. As of this writing, and despite conferral, plaintiff has received no such
  information. Given that plaintiff must serve the Second Amended Complaint on the
  administrator, and that defense counsel has already agreed to disclose the information,
  plaintiff respectfully requests that the Court order Freeport to identify the administrator
  (or lack thereof) by a date certain, and to either agree to accept service for the
  administrator or, in light of the pandemic, provide an email address for electronic

                                              12
Case 2:18-cv-03007-JS-AKT Document 281 Filed 04/06/20 Page 13 of 13 PageID #: 1810

  Hon. A. Kathleen Tomlinson
  April 6, 2020

  service. See order dated October 21, 2019 (requiring counsel for Freeport to accept
  service of process for another defendant under different circumstances); see also, e.g.,
  order of the Hon. Robert M. Levy, annexed hereto as Exhibit 9 (permitting substitute
  service in light of pandemic).

                c)      Plaintiff Intends to Seek a Dunton Hearing Prior to Depositions

          Plaintiff respectfully submits that this case presents grounds for a conflict hearing
  pursuant to Dunton v. Suffolk Cty., State of N.Y., 729 F.2d 903, 908 (2d
  Cir.), amended, 748 F.2d 69 (2d Cir. 1984). However, the issue is not yet ripe since
  depositions have been stayed. See DE #270, ¶ 6. Thus, if it should please the Court, in
  the interest of judicial economy, plaintiff respectfully informs the Court of his intention
  to raise the issue at the appropriate juncture.

        Accordingly, plaintiff respectfully requests that the Court grant plaintiff the relief
  requested herein and such other and further relief as the Court deems just and proper.

          Thank you for your attention to this matter.

                                            Respectfully submitted,

                                            Gabriel P. Harvis

  Encl.

  cc:     All Counsel




                                               13
